LeGband, C. J.,
delivered the following dissenting opinion:-' I have not a shadow of a doubt, that the decree in this case-*168was erroneous. Besides other objections to it, the fact that there was not a particle of proof to sustain any of the claims mentioned in the bill, except that of George Hollins, would be sufficient to condemn the decree which adjudges in favor of the validity of all of them. Looking to all the circumstances of the case, I confess I have been anxious to find out some method by which I could feel myself authorized to reverse the decree and remand the cause for further proceedings, but I have not been able to discover any principle which would justify me in such a course. I think the motion to dismiss the appeal ought to be sustained. There are no exceptions to the sufficiency of the averments of the bill, but even if there were,the question would still be, what effect Would the agreej ment to waive the appeal have? There is no proof whatever of any collusion or fraud, on the part of the original counsel of the appellants in making the agreement to abandon the appeal, and the question, therefore, simply is, whether it ufascompetent to him to make it as solicitor? If it was, then the motion to dismiss must prevail.
There is no warrant of attorney necessary in this State. Henck vs. Todhunter, 7 Har. & John., 275. An agreement made by counsel, free from fraud or mistake, is equivalent to-an agreement between the parties. It has been long the practice in this State to consider binding, decrees made by consent of counsel, and from such decrees no appeal will lie. Williams vs. Williams, 7 Gill, 305. An altornej^ may confess-judgment. Farmers Bank of Md. vs. Sprigg, 11 Md. Rep., 396. He has the power to pray an appeal, and it is1 every day practice for him to dismiss an appeal. If he have this power it is difficult to understand, why he has not that of agreeing to abandon the appeal, before the record reaches the! appellate court. See Galbreath vs. Colt, 4 Yeates, 551.
I assent to all the other views* of my brothers',-